UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7262



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


THEODORE ANTHONY MAXWELL, a/k/a Spencer Maxwell, a/k/a Tony
Johnson, a/k/a Maxwell Spencer, a/k/a Ferdinand Clarkson,
a/k/a Hitler, a/k/a Little Hitler,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:92-cr-00133-RBS-FBS-6)


Submitted:    September 29, 2008            Decided:   October 9, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore Anthony Maxwell, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Theodore Anthony Maxwell appeals the district court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2000). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Maxwell, No. 2:92-cr-00133-

RBS-FBS-6 (E.D. Va. July 8, 2008).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                 2